Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2446
                         Lower Tribunal No. 16-23430
                             ________________


                              Roberto Martell,
                                    Appellant,

                                        vs.

                          Ana Stefano, etc., et al.,
                                    Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Reiner & Reiner, Monica Tirado and David P. Reiner, II, for appellant.

      Abigail Price-Williams, Miami-Dade County Attorney, and Oren Rosenthal
and Michael B. Valdes, Assistant County Attorneys; Weiss Serota Helfman Cole
& Bierman, John J. Quick and Eric P. Hockman; Carlos A. Ziegenhirt, for
appellees.


Before SUAREZ, C.J., and EMAS and FERNANDEZ, JJ.

     PER CURIAM.
      Roberto Martell appeals from the trial court’s order denying his motion for

injunctive relief. Martell’s request for injunctive relief was set forth in one count

of a two-count complaint which was filed on September 11, 2016.          The second

count of that complaint sought declaratory relief, alleging that Ana Stefano was not

eligible to run as a candidate for the office of mayor of the Town of Medley

because she did not meet the residency requirement set forth in the Medley Town

Charter.1 Article VII, Section 6 of that Charter provides in pertinent part: “Any

qualified elector of the Town who has resided in the Town for a minimum of one

year preceding the first day of the qualifying period may run for Mayor.”

      Martell’s request for injunctive relief sought to enjoin the City Clerk and

County Supervisor of Elections from placing Stefano’s name on the November 8,

2016 ballot, or, in the event Stefano’s name was already on the ballot,2 to enjoin

the City Clerk and Supervisor of Elections from counting any votes cast for

Stefano in the November 8 election.

      On September 27, 2016, the trial court held an evidentiary hearing on

Martell’s motion for injunctive relief. At the hearing, the parties presented the

testimony of several witnesses and introduced numerous exhibits in support of


1 The complaint also named Herlina Taboada and Christina White as defendants, in
their respective representative capacities as City Clerk for the Town of Medley and
Supervisor of Elections for Miami-Dade County.
2 Stefano’s name is on the official November 8 ballot as a candidate for Mayor of

the Town of Medley.

                                         2
their respective positions.      After considering the exhibits and weighing the

testimony of the witnesses, the trial court rendered an order denying Martell’s

motion for injunctive relief.3

      Upon our review of the record in this case, we find no abuse of discretion in

the trial court’s order denying Martell’s motion for injunctive relief. We do not

reach, or express any opinion on, Martell’s count for declaratory relief, which

remains pending in the trial court.

      This opinion shall take effect immediately, notwithstanding the filing or

disposition of any motion for rehearing.

      Affirmed.




3 Although the evidentiary hearing was held on September 27, the trial court failed
to render its order until October 28, 2016. Martell filed his notice of appeal on
October 31 and, at appellant’s request, this court granted expedited review. Upon
this court’s order, all briefs were filed by November 3. We acknowledge with
appreciation the diligence of all counsel in complying with the exceptionally
abbreviated briefing schedule required by these circumstances.

                                           3